significant index number department of the treasury musuneronce ane tax exempt and nov qe tep eb re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b and b of the intemal revenue code code and sec_304 b and b of the employee_retirement_income_security_act_of_1974 erisa’ this extension is effective with the plan_year beginning november big_number this extension applies to the eligible amortization charge bases established as of november which result in a net unfunded_liability of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code section d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time nat in excess of years if the plan submits an application meeting the criteria stated in section d b the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan's actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph 3xa has been provided we have sent a copy of this letter to the and to the this ruling is directed only to the taxpayer that requested it section k of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours te mey david m ziegler manager ep actuarial group
